Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 07/13/2022. Currently, claims 1-2, 5-15, 17-18 and 20-24 are pending in the application. Claims 18 and 20-24 have been withdrawn from consideration. Claims 3-4, 16 and 19 have been cancelled.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 5-15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Feigelson et al (US 20160233108 A1) in view of Fujikura (US 20110108944 A1).

Regarding claim 1, Feigelson discloses a method, comprising: 
(a) providing a protective covering (AlN capping structure) on or above a surface of a semiconductor film (GaN), in order to prevent evaporation or degradation of the semiconductor film during processing ([0007] and [0053]); and 
(b) processing the semiconductor film and the protective covering under one or more conditions that would cause evaporation or degradation of the semiconductor film without the protective covering ([0014] and [0016]).

Feigelson does not teach that the protective covering comprised of silicon carbide (SiC), wherein the protective covering is a chemically inert material in the conditions under which the semiconductor film is processed, and  the semiconductor film comprised of aluminum-containing nitride based layers.

However, Fujikura is a pertinent art which teaches that a protective covering during a high temperature treatment for a nitride semiconductor comprising one selected from an AlN film, a BN film, a Si oxide film, a Si nitride film and a SiC film that are amorphous and capable of withstanding high temperature treatment ([0035]-[0039]). Fujikura, also, teach that the nitride semiconductor can be GaN or AlGaN in a manufacturing process of a semiconductor electronic device using the nitride semiconductor single crystal substrate ([0005]-[0008]). Further, it is also very well known to use GaN or AlGaN are alternating material for nitride based high mobility devices in pertinent prior arts. Further, Feigelson teaches that protective covering  (AlN capping structure) is stable at high temperature in the conditions under which the semiconductor film is processed. The capping structure used in this research is able to effectively withstand the high temperatures of both the MRTA and SMRTA processes ([0063]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective covering comprised of silicon carbide (SiC) instead of AlN wherein the protective covering is a chemically inert material in the conditions under which the semiconductor film is processed in order to protect the underlying nitride semiconductor material from decomposition ([0063] of Feigelson), and  the semiconductor film comprised of aluminum-containing nitride based layers such as AlGaN instead of GaN in the method of Feigelson according to the teaching of Fujikura in order to manufacture device with semiconductor film comprised of aluminum-containing nitride such as AlGaN. Further, it has been held to be within the general skill of a worker in the art to select a known material such as silicon carbide as the protective covering and aluminum gallium nitride as the base layer in order to fabricate a nitride based device on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Feigelson discloses that the method of claim 1, wherein the semiconductor film is grown on a substrate ([0053], sapphire).

Regarding claim 5, Feigelson discloses that the method of claim 1, wherein the nitride based layers are grown on a polar plane, a nonpolar plane, or a semipolar plane (nonpolar plane of sapphire, [0053] and [0056]).

Regarding claim 6, Feigelson in view of Fujikura does not explicitly teach that the method of claim 1, wherein the protective covering has an epi-ready surface that forms an airtight or hermetic seal with the surface of the semiconductor film.

However, Feigelson teach that AlN is stable at high temperature in the conditions under which the semiconductor film is processed. The capping structure used in this research is able to effectively withstand the high temperatures of both the MRTA and SMRTA processes ([0063]). Similarly, Fujikura teaches that Silicon carbide is stable under high temperature too ([0036]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Feigelson in view of Fujikura in a way wherein the protective covering (silicon carbide, [0039] of Fujikura) has an epi-ready surface that forms an airtight or hermetic seal with the surface of the semiconductor film in order to protect the underlying nitride semiconductor layer from decomposition according to the teaching of Feigelson ([0048]-[0049]).
Regarding claim 7, Feigelson discloses that the method of claim 1, wherein the protective covering (AlN capping structure, [0053] of Feigelson but would be SiC after modification with Fujikura) forms a direct contact with the semiconductor film ( [0053]).

Regarding claim 8, Feigelson in view of Fujikura does not explicitly teach that the method of claim 1, wherein the protective covering has a thickness of at least 10 microns.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Feigelson in view of Fujikura does not explicitly teach that the claim of method 1, wherein the protective covering is removed after the processing, without any rinsing, cleaning, or chemical or physical etching procedures.

However, the Examiner takes an official notice that removing process such as lift off or ashing or laser etching is very well known alternative in pertinent prior arts.

Regarding claim 10, Feigelson discloses that the method of claim 1, wherein the conditions comprise a high-temperature thermal annealing that heats the semiconductor film and the protective covering to a high temperature of at least about 1000° C ([0006] and [0008], 1400° C).

Regarding claim 11, Feigelson discloses that the method of claim 10, wherein the high temperature is about 1000° C. to 2500° C ([0006] and [0008]).


Regarding claim 12, Feigelson discloses that the method of claim 1, wherein the conditions comprise a controlled ambient that exposes the semiconductor film and the protective covering to semiconductor processing gases (Claim 1, step 3).

Regarding claim 13, Feigelson discloses that the method of claim 12, wherein the semiconductor processing gases comprise nitrogen, argon, ammonia, hydrogen, oxygen, or a forming gas  (Claim 1, step 3).

Regarding claim 14, Feigelson discloses that the method of claim 12, wherein the semiconductor film and the protective covering are exposed to the semiconductor processing gases at a pressure less than about 100 atmospheres ([0017]).

Regarding claim 15, Feigelson in view of Fujikura does not explicitly teach that the method of claim 14, wherein the pressure is less than about 1 atmospheres.

However, Feigelson teaches that the pressure is 1-100 atmospheres ([0017]). Thus, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In re Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 17, Feigelson discloses a semiconductor film treated by the method of claim 1 ([0053]).

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claim 1, filed on 06/16/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813